DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
2.	The examiner made several attempts to reach the attorney of record, William G. Abbatt, to discuss examiner’s amendments to claim 11 of the claims filed on 12/02/20 in the interest of expedited prosecution. However, after numerous attempts, including conversations with at least three different receptionists, it was clear to the examiner that the applicant’s representative was not interested in discussing such matters. 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Watertight bulkhead for a boom of an aircraft.
4.	The use of the term ”Kevlar”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 11 contains the trademark/trade name Kevlar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe one or more layers of the watertight fabirc and, accordingly, the identification/description is indefinite.




Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest the invention as claimed, including a tail boom for a helicopter comprising a watertight compartment and a watertight structural hull. 
By contrast, Roberts (US 1802835 A) discloses a watertight compartment of a fuselage of an aircraft. However, Roberts fails to mention a watertight compartment as well as a watertight hull of a tail boom. By further contrast, Bernhardt (US 10676187 B2) discloses watertight compartments in a pontoon extending into an empennage portion of an aircraft, the watertight compartments being formed by ballast tanks that are filled with water for submerging the empennage. However, Bernhardt fails to mention watertight compartments inside a tail boom. By further contrast, Basso (US 8033503 B2) discloses a watertight bulkhead of a tail section of an aircraft fuselage for providing a watertight compartment, the watertight bulkhead comprising an attachment device, a frame with an inner perimeter attached to the attachment device, and a watertight fabric that closes the inner perimeter of the frame in a watertight manner. However, Basso fails to mention a watertight compartment and a watertight hull of a tail boom for a helicopter. Therefore, it would have not been obvious to incorporate prior art which disclose ballast tanks, in particular ballast tanks utilized in forming watertight compartments inside a tail boom in the manner as described above. 






Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647